Citation Nr: 1537264	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for diabetic neuropathy of the right lower extremity in excess of 20 percent.

2.  Entitlement to an increased disability rating for diabetic neuropathy of the left lower extremity in excess of 20 percent.

3.  Entitlement to an increased disability rating for diabetes mellitus, type II, in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a November 2007 rating decision, the RO denied the Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU).  In January 2008, the Veteran filed a notice of disagreement (NOD) with the November 2007 rating decision.  In June 2009, a statement of the case (SOC) was issued and in July 2009, the Veteran filed a timely substantive appeal.  In an April 2012 rating decision, the RO awarded entitlement to a TDIU, effective March, 1, 2006, the date the Veteran met the schedular requirements.  As the award satisfies the benefit sought in full, the claim for a TDIU is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the May 2008 rating decision, the RO continued the Veteran's 20 percent disability rating for diabetes mellitus.  In June 2008, the Veteran submitted a NOD as to the issue of entitlement to increased rating for diabetes mellitus and claimed an increase rating for his service-connected diabetic neuropathy of the lower extremities.  In January 2009, the RO issued a SOC as to the issues of entitlement to increased ratings for diabetes mellitus and diabetic neuropathy of the lower extremities.  In a March 2009 VA Form 9, the Veteran limited his appeal to the issue of entitlement to an increased disability rating for diabetic neuropathy of the left lower extremity.  In June 2009, the RO issued a Supplemental Statement of the Case (SSOC) as to the issues of entitlement to increased ratings for diabetes mellitus and diabetic neuropathy of the lower extremities.  In July 2009, the Veteran submitted a second VA form 9, whereby he indicated that he wishes to perfect an appeal as to all the issues listed in the last submitted SOC and SSOC and the issue of TDIU.  While the July 2009 VA form 9 was not timely to the January 2009 SOC, the RO has construed the Veteran's July 2009 VA form 9 as a timely substantive appeal as to the issue of entitlement to an increased disability rating for diabetes mellitus.  See 38 C.F.R. § 20.202 (2015); but see Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).  Under these circumstances, the Board finds that the issue of entitlement to an increased disability rating for diabetes mellitus, in excess of 20 percent, is before the Board.  

During the April 2012 decision review officer (DRO) informal conference, the Veteran indicated that if the DRO awarded a TDIU, then he would consider the issues of increased ratings for diabetes mellitus and diabetic neuropathy of the lower extremities as having been satisfied in full.  See DRO conference report dated April 2012.  Accordingly, the DRO awarded TDIU, effective March, 1, 2006.  See rating decision dated April 2012.  However, while it appears that the Veteran withdrew the issues above, he submitted additional evidence and statements indicating intent to continue the appeal as to the issue of entitlement to an increased disability rating for diabetes mellitus, type II, in excess of 20 percent.  See Veteran's statements dated September 2012.  Accordingly, the claim of entitlement to an increased disability rating for diabetes mellitus is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014.).

The issues of entitlement to separate compensable ratings for bladder and bowel incontinence associated with type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2012 DRO informal conference report, the Veteran expressed his desire to withdraw the appeal as to the claims of entitlement to an increased disability rating for diabetic neuropathy of the right lower extremity in excess of 20 percent and entitlement to an increased disability rating for diabetic neuropathy of the left lower extremity in excess of 20 percent.

2.  The Veteran's diabetes mellitus requires the use of oral medication, insulin, and a restricted diet; regulation of activities has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an increased disability rating for diabetic neuropathy of the right lower extremity in excess of 20 percent are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to an increased disability rating for diabetic neuropathy of the left lower extremity in excess of 20 percent are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for an increased rating higher than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.27, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  Id. 
Here, in a July 2009 VA form 9, the Veteran perfected his appeal as to the claims of entitlement to an increase rating for diabetic neuropathy of the right lower extremity in excess of 20 percent and entitlement to an increased disability rating for diabetic neuropathy of the left lower extremity in excess of 20 percent.  During an April 2012 DRO informal conference, the Veteran stated that if he was awarded a TDIU, then he would consider the issues of increased ratings for diabetic neuropathy of the lower extremities as having been satisfied in full.  In An April 2012 rating decision, the RO granted a TDIU, effective March, 1, 2006.  Since the April 2012 rating decision, the Veteran has not submitted additional evidence or expressed any intent to continue the appeal as to the issues of entitlement to increased ratings for diabetic neuropathy of the lower extremities.

In light of the above, the Board accepts that the Veteran has withdrawn the appeal as to the claims of entitlement to an increased disability rating for diabetic neuropathy of the right lower extremity in excess of 20 percent and entitlement to an increased disability rating for diabetic neuropathy of the left lower extremity in excess of 20 percent.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims and they are dismissed. 

II.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in October 2007, the Veteran filed his claim seeking an increased rating.  Letters dated in November 2007 and October 2008 satisfied the duty to notify provisions concerning the increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

Specifically, the October 2008 letter provided the Veteran with the Diagnostic Codes used to rate his service-connected disability.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.). 

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records.  Also, the Veteran has been afforded VA examinations in December 2007, May 2007, September 2011, and August 2013 as to the increased disability claim.  The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the Board finds that the VA examinations reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran's diabetes mellitus has been evaluated as 20 percent disabling throughout the appeal period.  As will be discussed below, staged ratings are not appropriate.  

A.  Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this criteria, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  To this end, complications of diabetes, such as erectile dysfunction, hyperlipemia, hypertension, and bilateral visual impairment, are raised and will be discussed further below.  

Here, the Veteran contends that his diabetes mellitus, type II, is more severe than the assigned 20 percent disability rating.  

The Veteran was afforded a VA examination in May 2007.  The Veteran reported that his diabetes mellitus was treated with insulin, once a day, oral medications, and managed by a restricted diet.  He denied any hospitalizations, episodes of ketoacidosis or hyperglycemic reactions.  The examiner noted that the Veteran is not restricted in his ability to perform strenuous activities.  The examiner stated that the Veteran is able to complete chores, yardwork, and other similar tasks around the home.  

During a December 2007 VA examination, the Veteran reported that his diabetes mellitus was treated with oral medications and managed by a restricted diet.  He denied any hospitalizations.  He has once a month episodes of ketoacidosis and/or hypoglycemia.  He does not require restriction in ability to perform strenuous activities.  

In the Veteran's June 2008 NOD, he reported that his treating physicians had placed activity restrictions on him due to his diabetes mellitus.  

Private treatment records dated in February 2009, December 2009, November 2010, and May 2011 include reports that the Veteran's diabetes mellitus was treated with oral medications and a restricted diet.  Specifically, the December 2009 private treatment report shows that the Veteran was encouraged to exercise more frequently.  In a May 2011 VA treatment report, the Veteran reported that his diabetes was treated with oral medications and managed by a restricted diet.  The VA treatment provider recommended diet modification and warned the Veteran that if his hemoglobin levels increase, then he will have to take insulin to control his diabetes.  

A September 2011 VA examination report reveals that the Veteran's diabetes mellitus was stable with continued oral medications.  In August 2012 private treatment report shows that the Veteran's diabetes mellitus was treated with insulin, oral medications, and managed by a restricted diet.  A May 2013 private treatment report shows that the Veteran's diabetes mellitus was treated with insulin and managed by a restricted diet.  

The report of a VA examination dated in August 2013 revealed that the Veteran's diabetes mellitus was stable with continued use of insulin, oral hypoglycemic agents, and managed by a restricted diet.  He denied any hospitalizations for diabetes.  The examiner stated that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  The examiner stated that diabetes mellitus did not restrict the Veteran in his ability to perform strenuous activity.  

Multiple private treatment records and private treatment statements dated in 2013 and 2014 show that the Veteran's diabetes mellitus has been treated with insulin and managed by a restrict diet.  See, e.g., private treatment providers' statements dated December 2013, and December 2014 and private treatment report dated March 2014.  Specifically, the March 2014 private treatment report recommended routine physical activity.  

In a December 2014 disability benefits questionnaire, a private treatment provider reported that the Veteran's diabetes mellitus has been treated with insulin and he visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month with no periods of hospitalization.  The private treatment provider stated that the Veteran does not require regulation of activities as part of medical management of his diabetes.  

The Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  The medical evidence demonstrates that the Veteran's diabetes mellitus has been treated by a restricted diet, oral medications, and insulin.  There has been no evidence of any regulation of activities.  Rather, treating doctors have encouraged the Veteran to get more exercise and VA examiners specifically noted that the Veteran is not restricted in the ability to perform strenuous activities.  See, e.g., private treatment report dated December 2009 and private treatment report dated March 2014.  Moreover, while he is shown to have episodes of hypoglycemia and /or ketoacidosis, he has never been hospitalized for such.  The Board finds that these facts are consistent with the 20 percent rating currently assigned for diabetes mellitus and that a higher rating, in excess of 20 percent, has not been shown.  

The Veteran claims that his activities have been limited due to his diabetes.  See Veteran's statement dated June 2008.  The Veteran is certainly competent to report the symptoms of his diabetes and their effects on his occupation and activities of daily living.  However, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 360.  To this end, the objective medical evidence reflects that there has been no regulation of activities at any time throughout the appeal period.  Notably, VA examiners noted that the Veteran's strenuous activities have not been limited.  Therefore, the Board finds that the Veteran's June 2008 statement concerning his limited activities is of minimal probative value and is outweighed by the medical evidence of record.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).
Accordingly, the Veteran's symptoms of the diabetes most nearly approximate the criteria for a 20 percent rating under Diagnostic Code 7913 and a higher initial rating is not warranted.  The appeal of this issue is denied.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.

B.  Diabetic Complications

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119; Diagnostic Code 7913, Note (1).  The Board finds that the evidence does not support any additional, separate compensable evaluations for complications of the service-connected diabetes mellitus.

Erectile dysfunction is evaluated under Diagnostic Code 7522, which addresses penile deformity and loss of erectile power, and is found in the Schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.115b.  Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

In order to obtain a minimal compensable evaluation, there must be loss of erectile power and penile deformity.  To this end, while the May 2007 and December 2007 VA examinations and treatment records document his periodic complaints and treatment for erectile dysfunction these records do not report that his penis was deformed.  In August 2013, a VA eye examiner opined that the Veteran does not have "retinopathy or other eye conditions related to diabetes."  This opinion was confirmed in a VA addendum opinion.  

III.  Extraschedular

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected diabetes.  The symptoms of his diabetes are contemplated by the diagnostic criteria in Diagnostic Code 7913 as set forth above in that these criteria contemplate the extent to which all of the symptoms impact his occupational functioning and activities of daily living and the treatment that is required for the disease.  Also, Diagnostic Code 7913 directs that additional compensable complications of diabetes are to be separately rated under an appropriate diagnostic code.  In this case, the Veteran is already separately rated for peripheral neuropathy of the upper and lower extremities.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected diabetes mellitus during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is in receipt of TDIU, effective March 1, 2006.  See rating decision dated April 2012.  While the Veteran's service-connected disabilities have been shown to affect his employability, there is no suggestion that his diabetes alone precluded gainful employment at any time prior to March 1, 2006.  Thus, the issue of entitlement to TDIU based on the Veteran's service-connected diabetes mellitus has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

ORDER

Entitlement to an increased disability rating for diabetes mellitus, type II, in excess of 20 percent is denied.

The appeal as to the issue entitlement to an increased disability rating for diabetic neuropathy of the left lower extremity in excess of 20 percent is dismissed.

The appeal as to the issue of entitlement to an increased disability rating for diabetic neuropathy of the right lower extremity in excess of 20 percent is dismissed.


REMAND

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119; Diagnostic Code 7913, Note (1).  

To this end, the evidence shows that in a February 2007 VA treatment note, a VA urologist opined that the Veteran's urinary incontinence is related to his diabetes mellitus and his prostate cancer, to include radiation treatment received therein.  The Veteran reported that he has leaks without knowledge of the incontinence.  

An August 2012 private treatment report shows that the private treatment provider reported that the Veteran's loose stools, fecal leakage, and incontinence are related to the diabetes mellitus oral medications.

As such, the current medical evidence of record is insufficient to determine whether the Veteran's bladder and bowel incontinence are complications of his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a physician to determine whether the Veteran's bladder and bowel incontinence are complications of his service-connected diabetes mellitus.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.  

The examiner is requested to indicate whether the Veteran's bowel or bladder incontinence is at least as likely as not (50 percent probability or greater) a complication of his service-connected diabetes mellitus.

The examiner must provide a rationale any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015.).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


